Citation Nr: 0836900	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-34 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 prior to May 11, 2006.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted entitlement to educational 
assistance benefits under 38 U.S.C.A. Chapter 30, as of May 
11, 2006.    

The veteran testified before the undersigned at an April 2008 
hearing at the RO in Phoenix, Arizona.  A transcript has been 
associated with the file.


FINDING OF FACT

The veteran's application for educational assistance 
benefits, including a VA Form 22-1990 Application for VA 
Education Benefits and a VA Form 22-1999 Enrollment 
Certification, pertaining to his enrollment in the United 
States Border Patrol Academy, was first received at the RO on 
May 11, 2007.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under 38 U.S.C.A. Chapter 30, prior to 
May 11, 2006, have not been met.  38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. §§ 21.1029(b); 21.7131(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for educational assistance benefits based on 
contacts that he had with VA prior to the date VA received 
his formal claim for benefits.  For the reasons that follow, 
the Board concludes that an effective date prior to May 11, 
2006, cannot be granted.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a) (2007).

During testimony before the undersigned, the veteran stated 
that he had enrolled in the United States Border Patrol 
Academy in July 2005.  He claimed to have made multiple phone 
calls to VA in 2005 and 2006 regarding educational assistance 
benefits.  He claims that he was told that he would not be 
eligible for benefits if he applied.  The veteran allowed a 
significant period of time to elapse before submitting his 
formal application in May 2007.  He states that, in early 
2007, he spoke to another enrollee at the Academy, also a 
veteran, who claimed to have gotten educational benefits 
which were backdated.  The veteran relies on his phone calls 
as proof that he did seek benefits prior to the date of his 
formal claim and that his eligibility effective date should 
be altered accordingly.

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by 38 C.F.R. § 21.1033, the date of claim, subject 
to the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

Under 38 C.F.R. § 21.1029(d), a claim is a formal claim when 
the claimant (or his or her authorized representative) files 
the claim with VA, and-- (1) The claim is a claim for-- (i) 
Educational assistance; (ii) An increase in educational 
assistance; or (iii) An extension of the eligibility period 
for receiving educational assistance; and (2) If there is a 
form (either paper or electronic) prescribed under this part, 
the claim is filed on that form.

The veteran's May 11, 2007 filing clearly satisfies the 
formal claim requirements, both claiming educational 
assistance and using VA Forms 22-1990 and 22-1999.  There is 
no prior formal claim of record and the veteran has not 
alleged that he submitted one.

Under 38 C.F.R. § 21.1029(e), in relevant part, the term 
informal claim means-- (i) Any communication from an 
individual, or from an authorized representative or a Member 
of Congress on that individual's behalf that indicates a 
desire on the part of the individual to claim or to apply for 
VA-administered educational assistance; or (ii) A claim from 
an individual or from an authorized representative on that 
individual's behalf for a benefit described in paragraph 
(d)(1)(i) of this section that is filed in a document other 
than in the prescribed form.  38 C.F.R. § 21.1029(e)(1).  The 
act of enrolling in an approved educational institution or 
training establishment is not an informal claim.  Id. at 
(e)(4).  

The veteran's phone calls seeking advice on educational 
benefits could be construed as an informal claim.  There is, 
however, no record of such phone calls in the veteran's 
educational benefits claims file.  While the record on appeal 
is the veteran's educational benefits file only, the Board 
notes that the veteran does not have a compensation claims 
file where such a communication could be filed.  There is, in 
short, no other place where such an informal claim could be 
recorded.  


The Board is aware that the veteran claims that VA personnel 
indicated that he would not be eligible for educational 
assistance when he spoke with them.  While the Board does not 
doubt the veteran's sincerity, the Board does require some 
proof of date as to an informal claim, and that date must be 
within one year or less of the filing of the formal claim.  
There is no communication of record prior to May 11, 2007, 
the date of receipt of his formal claim.  

There being no outstanding claims prior to May 11, 2007, 
payment can begin no earlier than one year before receipt of 
the claim; payment of educational assistance benefits can 
begin no earlier than May 11, 2006.  See 38 C.F.R. § 
21.7131(a).  The Board also notes that the veteran also 
testified that the Border Patrol Academy was not certified by 
VA prior to January 2006.  This can affect the commencing 
date of an education benefits award.  See 38 C.F.R. § 
21.7131(a).  In this case, the January 2006 certification 
date precedes the veteran's May 2006 effective date, as 
discussed above.  Given the outcome related to the veteran's 
date of claim argument, the Board concludes that further 
inquiry into this point is moot.  See id.  That is because 
the earliest date as of which benefits can be awarded is the 
latest of the one year preceding the date of claim or the 
date the program was approved.  The same result is found 
under 38 C.F.R. § 21.7131(f) - even if the approval of the 
border patrol program would construed as a liberalizing law, 
the effective date is awarded on a facts found basis.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. §§ 21.1031, 21.1032 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

While the veteran was not sent a notice letter regarding VA's 
VCAA obligations, the Board concludes that this did not alter 
the outcome of the case or render the process fundamentally 
unfair.  The veteran's original claim was granted, leaving 
only the question of the appropriate effective date, as 
discussed above.  The question is governed by the date on 
which VA received the veteran's original claim, and there are 
no outstanding records that could pertain to this point that 
VA possesses or could obtain from an outside source.  The 
veteran has offered specific argument and evidence on this 
point, both in his written submissions and in testimony 
before the undersigned.  The Board finds that any error in 
failing to notify the veteran of VA's duties was harmless.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


ORDER

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 prior to May 11, 2006, is 
denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


